            Case 2:19-cr-00282-RGK Document 116 Filedhttp://156.131.20.221
                                                       04/09/20      Page/cacd/CrimIntakeCal.NSF/1222c8c990b
                                                                           1 of 1 Page ID #:625              1f46...



                                                              UNITED STATES DISTRICT COUR'Y'
                                                             CENTRAL DISTRICT OF CALIFORNIA

         iJNIT'ED STATES OF AMERICA,                                              ~   Western Division
                                                                       Plaintiff, ~
                                          vs.                                     ~   Case Number: 2:19-CR-00282-RGK-8         Indictment
                                                                                  ~   Initial App. Date: 04/09/2020            Summons
         1001 Doubleday,LLC                                                       ~   Initial App. Time: 2:00 PM




                                                                     Defendant.       Date Filed: 05/07/2019
                                                                                      Violation: 18:371: 18:1343,2(a)_
                                                                                      18:545,2:
                                                                                      CourtSmart/ Reporter:

              PROCEEDINGS HELD BEFORE UNITED STATES                                                      CALENDAR/PROCEEDINGS SHEET
                  MAGISTRATE JiJDGE: Charles F. Eick                                                      LOCAL/OUTOF-DISTRICT CASE



                                       Pierson, Stacey                                                                                 None

                   /                     Deputy Clerk                            Assistant U.S. Attorney                       Interpreter/Language
                  '  INITIAL APPEARANCE NOT HELD -CONTINUED ~p y`~~~'~                                            ~~.~~~~~
                  ❑ Defendant informed ofcharge and right to: remain silent; appointmekt ofc unse ,ifindigent; right to bail; bail review and
                      ❑ preliminary hearing OR ❑removal hearing /Rule 20.
                  ❑ Defendant states true name ❑ is as charged ❑ is
                  ❑ Court ORDERS the caption ofthe Indictmendlnformation be changed to reflect defendant's different true name. Counsel are directed to
                    file all future documents reflecting the true name as stated on the record.
                  ❑ Defendant advised of consequences offalse statement in financial affidavit. ❑Financial Affidavit ordered SEALED.
                  0 Attorney: Hilary Postashner,Retained ❑Appointed ❑ Prev. Appointed ❑ Poss. Contribution (see separate order)
                     ❑ Special appeazance by:
                  ❑ Governments request for detention is: O GRANTED ❑ DEI~IIED O WITHDRAWN ❑CONTINUED
                  ❑ Defendant is ordered: ❑Permanently Detained ❑Temporarily Detained (see sepazate order).
                  O BAIL FIXED AT $                                         (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                  ❑ Government moves to UNSEAL Complaint/Indictment/Information/Entire Case: O GRANTED O DEI~IIED
                  ❑ Preliminary Hearing waived.
                  ❑ Class B Misdemeanor ❑Defendant is advised of maximum penalties
                  ❑ This case is assigned to Magistrate Judge                                                 .Counsel are directed to contact the clerk for the
                    setting of all further proceedings.
                  O PO/PSA WARRANT ❑Counsel aze directed to contact the clerk for
                    District Judge                                                             for the setting offurther proceedings.
                  ❑ Preliminary Hearing set                                       at 4:30 PM
                  ❑ PIA set for:                                   at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                  ❑ Government's motion to dismiss case/defendant                                                only: ❑GRANTED ❑DENIED
                  ❑ Defendants motion to dismiss for lack of probable cause: ❑GRANTED ❑ DEI~IIED
                  ❑ Defendant executed Waiver of Rights. ❑Process received.
                  ❑ CouR ORDERS defendant Held to Answer to                                     District of
                     ❑ Bond to transfer, if bail is posted. Defendant to report on or before
                     ❑ Warrant ofremoval and final commitment to issue. Date issued:                                  By CRD:
                     D Warrant ofremoval and final commiunent aze ordered stayed until
                  ❑ Case continued to(Date)                                         (Time)                                   AM /PM
                    Type ofHearing:                                    Before Judge                                        /Duty Magistrate Judge.
                    Proceedings will be held in the ❑Duty Courtroom                                 ❑Judge's Courtroom
                  ❑ Defendant committed to the custody ofthe U.S. Mazshal ❑Summons: Defendant ordered to report to USM for processing.
                  ❑ Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                  ❑ Abstract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                  ❑ RELEASE ORDER NO:
                  ❑ Other:
                                      D PSA D USPO                              ❑ FINANCIAL                           ❑READY
                                                                                                                            Deputy Clerk Initials


             M-5 Q 0/13)                            CAI.ENDAR/PROCEEDING SHEET - LOCAUOUT-OF-DISTRICT CASE                                       Page I of 1




1 of 1                                                                                                                                                 4/9/2020, 9:46 AM
